Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
--  METHODS AND SYSTEMS FOR MANAGING COMMUNICATION LANES BETWEEN A UNIVERSAL FLASH STORAGE (USF) DEVICE AND A USF HOST  –

	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…managing communication between a Universal Flash Storage (UFS) device and a UFS Host, the method comprising: determining, by a device, at least one path of payload data flow along at least one of a transmission lane of the UFS host and a transmission lane of the UFS device, wherein the device is at least one of the UFS host and the UFS device; initiating, by the device, at least one Hibernate state entry action based on the determined at least one path of the payload data flow between the UFS host and the UFS device; and initiating, by the device, at least one Hibernate state exit action after completion of transfer of a pre-determined number of data frames of the payload data between the UFS host and the UFS device; wherein determining the at least one path of the payload data flow includes: scheduling, by the UFS host, at least one command, wherein the at least one command includes at least one of at least one write command and at least one read command; and processing, by the UFS host, the at least one scheduled command to determine the at least one path of the payload data flow, wherein the at least one path of the payload data flow is determined along the transmission lane of the UFS host for the at least one write command and the at least one path of the payload data flow is determined along the transmission lane of the UFS device for the at least one read command.” Claims 14 and 16 have similar allowable subject matter.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. The sited prior art include Yerushalmi (US 9,092,150) that teaches controller is configured to determine that the data storage device is to enter a hibernation state after performing the data save operation, wherein entering the hibernation state is performed without host device intervention. The other prior art includes Brief et al. (US 10,891,078) that teaches a UFS host and UFS slave having sleep or power down states (i.e. hibernation states).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
February 12, 2022